DETAILED ACTION
This Office action is in response to the AFCP 2.0 request filed on 5 April 2022.  Claims 1-3, 5-10, 12-16, and 18-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: 
Claim 19: The non-transitory computer readable medium of claim 15, wherein the second image is formed with backscattered particles of different angles from the beam.
Allowable Subject Matter
Claims 1-3, 5-10, 12-16, and 18-20 are allowed.
Regarding claims 1-3 and 5-6, the prior art of record does not disclose an apparatus comprising: a source of charged particles; a stage; optics configured to direct a beam of the charged particles to a sample supported on the stage; a signal detector configured to detect backscattered particles of the charged particles in the beam from the sample, wherein the signal detector comprises a first detector component and a second detector component, wherein the first detector component and the second detector component are configured to detect backscattered particles with different angles relative to an axis of the beam; wherein the apparatus is configured to detect a feature under a surface of the sample based on a comparison of signals corresponding to backscattered particles detected by the first and second detector components.
The closest prior art of record is US 497,545 (Danilatos).  Danilatos discloses an apparatus comprising: a source of charged particles (‘(b) a charged particle beam source located within the vacuum column which emits a charged particle beam;’ claim 6); a stage (fig. 1, element 26); optics configured to direct a beam of the charged particles to a sample supported on the stage (fig. 1, element 11); a signal detector configured to detect backscattered particles of the charged particles in the beam from the sample, wherein the signal detector comprises a first detector component and a second detector component, wherein the first detector component and the second detector component are configured to detect backscattered particles with different angles relative to an axis of the beam (fig. 1, element 34 for low angle backscattered electrons and element 42 for high angle backscattered electrons).  Danilatos does not disclose the apparatus being configured to detect a feature under a surface of the sample based on a comparison of signals corresponding to backscattered particles detected by the first and second detector components.
Substantially the same reasons for allowance apply to claims 7-10, 12-16, and 18-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881